ORDER

PER CURIAM.
AND NOW, this 27th day of June, 2007, the Petition for Alowance of Appeal is GRANTED. The issues as stated by petitioner are:
(1) Once the City invoked the emergency measures of its property maintenance ordinance to ban occupancy of Petitioner’s property arising out of the City-declared public danger presented by the condition of an adjoining property, does the City have a duty to provide for the public safety under the emergency measures provisions of the ordinance to justify a writ of mandamus directing the City to take all necessary action to stabilize the adjoining property so that occupancy of Petitioner’s property may be safely permitted?
*209(2) Where the ordinance provides that the responsible City official shall order all necessary work to be done to render such dangerous structure temporarily safe, and the court finds that the City has refused or failed to do such necessary work and occupancy of the Petitioner’s property continues to be prohibited because of the danger posed by the adjoining structure, is Petitioner entitled to an award of lost rentals arising out of the failure of the City to do the work to render such structure temporarily safe?
(3) Where the Opinion of the Commonwealth Court reversing the writ of mandamus issued by the trial court is based on a matter not in the Reproduced Record, ie., the representation by the attorney for the City during argument before the Commonwealth Court that the owner of the adjoining property was under a court order to repair the property, should the Commonwealth Court be directed to reconsider its Opinion?